ICJ_090_OilPlatforms_IRN_USA_1998-03-10_ORD_01_NA_03_EN.txt. 224

DISSENTING OPINION OF JUDGE RIGAUX

[Translation]

A. DELIMITATION OF THE QUESTION SUBMITTED TO THE COURT

On 23 June 1997, the United States of America filed its Counter-
Memorial in the main action and appended to it a counter-claim.
On 18 November 1997, the Islamic Republic of Iran filed a “Request
for Hearing in Relation to the United States Counter-Claim Pursuant
to Article 80 (3) of the Rules of Court”. On 18 December 1997, the
United States submitted a statement on that request to the Court.

While maintaining that the Court has jurisdiction to entertain the
counter-claim put forward in the Counter-Memorial of 23 June 1997, all
that the statement seeks is that the Court should rule on the request for
an adversarial hearing. In the words of the statement:

“Under the Rules of Court, the only legally relevant issue now is
whether there is ‘doubt’ as to whether the US counter-claim is
‘directly connected to the subject matter’ of Iran’s claim. Here, there
can be no such doubt. There is therefore no basis for Iran’s demand
for a hearing or for its insistence that the counter-claim not be joined
to the original proceedings.” (Para. 3.)

Although this passage in the statement by the United States is included
in the Order (para. 22), the Court does not infer from it the consequences
which the passage should have implied, namely that the Court is not
asked to consider whether a direct connection exists between the original
claim and the counter-claim, nor even whether such a connection is not
in doubt. The Court’s sole choice is between the two limbs of the follow-
ing alternative: either, if it considers that the connection is in doubt, to
proceed to an adversarial oral hearing on that point, or else to dismiss the
request of the Islamic Republic of Iran.

The second limb of the alternative does not imply that the Court
should reply in the affirmative (the connection is not in doubt), but that
the issue should be joined to the merits. That is also the position of the
United States in the concluding observations of the statement of
18 December 1997:

“The thrust of Iran’s position is not whether the US counter-claim
is connected to the subject matter of Iran’s claim, but whether there

38
OIL PLATFORMS (DISS. OP. RIGAUX) 225

is a valid US counter-claim at all. The Court cannot make such a
determination at this stage of the proceedings. It certainly should
not allow Iran to avoid responding to the merits of the US counter-
claim.” (Para. 43.)

B. THE INTERPRETATION OF ARTICLE 80 OF THE RULES OF COURT

Paragraph 1 of Article 80 makes the admissibility of a counter-claim
subject to two substantive conditions:

— the counter-claim must have a direct connection with the subject-
matter of the original claim,
— it must come within the jurisdiction of the Court.

Paragraph 2 of Article 80 contains a condition of form.
Paragraph 3 of Article 80 raises two issues:

— doubt as to the connection,
— the decision by the Court “after hearing the parties”.

Accordingly, in the present case, the Court will have to answer four
questions:

1. Is there a direct connection between the two actions?
2. Does the counter-claim come within the jurisdiction of the Court?

3. In regard to the first question, is there doubt about the connection
alleged?
4. If there is doubt, the Court must hear the Parties.

The answers turn upon three notions which are neither defined by the
Rules of Court nor treated to any great extent in the jurisprudence:

1. What is a direct connection?

2. Is there or is there not doubt about the connection?

3. If there is, does the phrase “after hearing the parties” require oral pro-
ceedings?

As stated in point A above, the only question at present before the
Court is whether there is doubt about the connection. If the answer to
this question, itself formulated negatively, is in the negative, that does not
mean that the connection is established, nor even that it is held not to be
in doubt, but that the various other questions should be joined to the
merits. Subject to the premature nature of this discussion, these different
questions will now receive a concise treatment.

39
OIL PLATFORMS (DISS. OP. RIGAUX) 226

J. THE ÉVOLUTION IN THE RULES OF COURT

Following the succinct reference in the 1922 Rules of Court, the
changes made in 1936, 1976 and 1978 had the effect of stating explicitly
the conditions for a counter-claim to be brought, and of doing so restric-
tively.

The dual requirement of “direct connection” and competence emerged
in 1936. The Rules adopted by the present Court in 1946 added a pro-
cedural rule: “In the event of doubt as to the connection between the
question presented by way of counter-claim and the subject-matter
of the application the Court shall, after due examination, direct . . .”

In 1978, this wording was moved to paragraph 3 of Article 80, with the
words “after hearing the parties” substituted for the words “after due
examination”.

One of the main changes, that of 1936, was clearly inspired by Judge
Anzilotti, who had presided over the Permanent Court when it pro-
nounced judgment on the merits in the Factory at Chorzéw case in 1928.
The article published by the eminent judge, in Italian in 1929, and trans-
lated into French the following year! bears the imprint of that determi-
nation and can, in a way, be seen as a statement of the reasons for
Article 63 as adopted in 1936.

After pointing out that the Factory at Chorzéw case was the first in
which the Permanent Court had had to rule on the admissibility of a
counter-claim, Judge Anzilotti examined first whether Article 40 of the
1922 Rules of Court was in conformity with the Court’s Statute, which
had made no provision for a counter-claim being brought; he decided
that it was, and today this is no longer disputed. He emphasized the
exceptional nature of counter-claims, which could only be “certain claims
which have some connection with that of the applicant’.

As regards the condition of jurisdiction which Judge Anzilotti held to be
necessary, it implies that, unlike the solution adopted in some municipal
systems of law, a connection does not, by virtue of Article 40 of the 1922
Rules, justify an extension of the Court’s jurisdiction (Clunet, 1930, p. 869).

The second condition which the 1936 Rules was to include, namely the
existence of a qualified connection, appears in Judge Anzilotti’s article as
well. The three statements which he makes in this connection are worthy
of notice:

“The counter-claim can only be allowed in exceptional cases,
where it has a special connection with the principal claim.” (P. 870.)

! D. Anzilotti, “La riconvenzione nella procedura internazionale”, VIII Rivista di dir-
itto internazionale, 1929, pp. 309-327; “La demande reconventionnelle en procédure inter-
nationale”, Journal du droit international (Clunet), 1930, Vol. 57, pp. 857-877.

2 Clunet, 1930, p. 866. It may be thought that “a connection which is certain” would
have been a more accurate translation of the original Italian “certa connessione”.

40
OIL PLATFORMS (DISS. OP. RIGAUX) 227

“There are . . . cases in which the respondent’s claim has such a
strong connection with that of the applicant in the main action . . .”
(P. 870.)

“Tt is left to the Court to determine the cases in which the counter-
claim has a juridical nexus with the principal claim.” (Ibid. )

In so doing, Judge Anzilotti seems certain to have spelt out, with all
due amplification, the thinking behind the 1928 Judgment.

These observations by the Permanent Court reveal clearly the notion
of a connection between the two claims, of such a kind that it would have
been neither appropriate nor equitable to rule on the claim by Germany
without at the same time ruling on the claim by Poland: the decision
seems therefore to fulfil the general criteria set forth earlier (p. 872).

This was also the position maintained by Judge Anzilotti at the meetings
of the Court in 1934 concerning what was to become Article 63 of the
Rules of the Permanent Court (P.C.LJ., Series D, 1936, Third Addendum
to No. 2, pp. 104-117). The views of Judge Negulesco are in agreement
here and he gives a very restrictive example of the notion of “direct con-
nection” (ibid., p. 111). In the opinion of Judge Fromageot (ibid, p. 112)
and Judge Wang (ibid., p. 114) the counter-claim should be based on the
same facts as the main action; however, that very restrictive definition of a
“direct connection” was not followed by all the members of the working
group (see inter alia the opinion of Judge Schücking, ibid, p. 112).

IL. THe JURISPRUDENCE OF THE PERMANENT COURT
AND OF THE PRESENT CouRT

A number of judgments provide indications of the “direct” or close
character of a connection.

Just one judgment predates the introduction of this notion into the
Rules of Court, but it was given under the presidency of Judge Anzilotti
and appears to be in keeping with the restrictive conception of connec-
tion that he developed in the doctrinal study published a year later. Seek-
ing to secure a ruling that the value of rights and interests allegedly passing
into the ownership of the respondent State (applicant in the counter-
claim) under Article 256 of the Treaty of Versailles should be deducted
from the indemnity claimed in the main action, the counter-claim was
“juridically connected with the principal claim” (case concerning Factory
at Chorzôw, Merits, Judgment No. 13, P.C.I.J., Series A, No. 17, p. 38).

In the case concerning Diversion of Water from the Meuse (Judgment,
1937, P.C_LJ., Series AIB, No. 70), the counter-claim of the respondent
State in the main action was for a ruling by the Court that the violation
of the Belgian-Dutch Treaty of 12 May 1863 alleged against it had been
preceded by a similar violation of which it accused the applicant State.
The Permanent Court found that the claim was “directly connected with
the principal claim” (ibid., p. 28). The dismissal of the counter-claim

4]
OIL PLATFORMS (DISS. OP. RIGAUX) 228

on the merits was the subject of several dissenting opinions. The most
notable was that of Judge Anzilotti, who saw in the counter-claim an
application of exceptio non adimpleti contractus justifying dismissal of
the principal claim on that point (ibid., pp. 49-52). As Judge Hudson
saw it, this exception was an equitable principle that the Court ought to
have applied (ibid., pp. 75-78).

The Panevezys-Saldutiskis Railway case (Judgment, 1939, P.C.IJ.,
Series A/B, No. 76, p. 4) tells us nothing about the position of the Per-
manent Court regarding counter-claims, since the Court upheld a plea of
non-admissibility inferred from the non-exhaustion of local remedies.

The two most significant judgments come from the present Court.

In the Asylum case (I C.J. Reports 1950, p. 265), often also called the
Haya de la Torre case, the principal claim — seeking a ruling that the
Government of Peru was at fault for having delivered the safe-conduct to
which Ratl Haya de la Torre was allegedly entitled under the doctrine of
diplomatic asylum — was echoed by the counter-claim of that Govern-
ment asking the Court to find that the asylum had been granted in breach
of the rules of international law obtaining between the two countries.
According to the Court:

“It emerges clearly from the arguments of the Parties that the sec-
ond submission of the Government of Colombia, which concerns the
demand for a safe-conduct, rests largely on the alleged regularity of
the asylum, which is precisely what is disputed by the counter-claim.
The connexion is so direct that certain conditions which are required
to exist before a safe-conduct can be demanded depend precisely on
facts which are raised by the counter-claim. The direct connexion
being thus clearly established . . .” ({C.J. Reports 1950, pp. 280-
281).

In the case concerning Rights of Nationals of the United States of
America in Morocco (1 C.J. Reports 1952, p. 176), the applicant State
in the main action does not seem to have raised any objection to the
counter-claim brought against it (at least there is no trace of any in the
statement of reasons to the Judgment), but the connection between
the two claims appears to be indisputable, since they both concerned
the rights of which United States nationals in Morocco could avail them-
selves.

A passage from the Order of 15 December 1979 (United States Diplo-
matic and Consular Staff in Tehran, Provisional Measures, I.C.J. Reports
1979, p. 15, para. 24) emphasizes the hypothetical nature of the notion of
“close connection” (“if the Iranian Government considers . . .”) and so
provides no indication as to a solution of the various questions which will
subsequently have to be submitted to the Court in the present case: what
is to be understood by “direct connection”? When is such a connection
not in doubt? What do the words “hearing the parties” mean?

42
OIL PLATFORMS (DISS. OP. RIGAUX) 229

Paragraph 33 of the Order of 17 December 1997 (Application of the
Convention on the Prevention and Punishment of the Crime of Genocide,
1 C.J. Reports 1997, p. 258) refers to the sovereign power of the Court to
appreciate whether the link between the two claims is sufficient, seeing
that no definition exists of the concept of “direct connection”.

Doctrinal comment on the Rules of Court is usually confined to para-
phrasing excerpts from the jurisprudence just mentioned. An eminent
jurist who was a Member of both Courts appears to come very close to
the reserved attitude of Judge Anzilotti:

“It goes without saying, however, that the applicant State in the
main action cannot have imposed upon it in this way, which is
neither that of the Special Agreement nor that of the Application, no
matter what claim. The counter-claim introduces fresh elements into
the proceedings. To permit the respondent State to take advantage
of its position to formulate, by mere submissions and without any
other condition, a fresh claim with which the Court would be alone
in dealing would contravene the fundamental statutory provisions
set forth in Article 63, which seeks to preserve, under the supervision
of the Court, a balance between the parties: . . . The question of
direct connection not being perfectly clear in itself, the article adds:
‘In the event of doubt as to the connection between the question pre-
sented by way of counter-claim and the subject-matter of the appli-
cation the Court shall, after due examination, direct whether or not
the question thus presented shall be joined to the original proceed-
ings.’” (Charles De Visscher, Aspects récents du droit procédural de
la Cour internationale de Justice, 1966, pp. 114-115.)

Charles De Visscher’s conclusion, which was to be echoed by other
commentators, was the following:

“It [the application of the counter-claim system] requires the atten-
tive supervision of the Court and depends to a great extent on the
special features of the case in question.” (Op. cit., p. 116.)

The detailed commentary on the jurisprudence of both Courts in the
work of Mrs. Geneviève Guyomar (Commentaire du Règlement de la
Cour internationale de Justice adopté le 14 avril 1978, Interprétation et
pratique, 1983, pp. 518-525) contains an objective account of the juris-
prudence of both Courts and of the “travaux préparatoires” for the
changes made to the Rules of Court.

The commentary of Ambassador Shabtai Rosenne (Procedure in the
International Court. A Commentary on the 1978 Rules of the Interna-
tional Court of Justice, 1983, p. 171) contains an interesting clarification
of the scope of paragraph 3 of Article 80:

“Paragraph 3 corresponds to the last sentence of the previous
Rules. Here the expression ‘after hearing the parties’ replaces the
former ‘after due examination’. This means that in future there will
always be some oral proceedings in the event of doubt — by whom

43
OIL PLATFORMS (DISS, OP. RIGAUX) 230

is not stated — as to the connection between the question presented
by way of counter-claim and the subject matter of the claim of the
other party.”

Mr. Rosenne’s commentary offers a dual interpretation of the Rules:
the expression “after hearing the parties” refers to oral proceedings and
their precondition is that the direct connection should be in doubt. The
same solution is reiterated in the third edition of The Law and Practice of
the International Court, Vol. III, 1997, pp. 1272-1273).

None of the precedents provides any answer to the questions the Court
will have to decide in the case now pending. None of the cases previously
judged reveals any serious questioning of the admissibility of the counter-
claim. In all instances both claims concerned the same facts, and to rule
on the counter-claim the Court had no need to examine new facts. The
issue raised by Article 80, paragraph 3, was also a novel one, as observed
by Mr. Rosenne (ibid., pp. 1273-1274), until the Order of 17 December
1997 (Application of the Convention on the Prevention and Punishment of
the Crime of Genocide, I.C.J. Reports 1997, p. 243).

In that Order the Court exercised the discretion allowed it by Ar-
ticle 80, paragraph 3, of its Rules, and it considered itself sufficiently well
informed about the respective positions put forward in writing to be able
to rule on the admissibility of the counter-claims. This would nevertheless
not prevent the Court, in any subsequent case, from exercising the same
discretion differently.

TI. THE GENERAL PRINCIPLES OF LAW

The notions of counter-claim and connection used in Article 80 of the
Rules of Court are borrowed from the vocabulary of the municipal law
of procedure. This raises the question whether the Court could rely on
general principles of law developed from convergent practice in muni-
cipal systems. That would appear to have deserved more painstaking
examination. Here are a few examples taken from French Jaw, Belgian
law and the law of the European Communities.

(a) Counter-claims
France’s New Code of Civil Procedure ranks the counter-claim among
incidental claims. The admissibility of such a claim may depend on the
jurisdiction assigned to the Court in which it is pending (Art. 38).
Article 64 of that Code gives the following definition:

44
OIL PLATFORMS (DISS. OP. RIGAUX) 231

“A counter-claim shall be a claim whereby the original defendant
seeks an advantage other than the mere dismissal of his opponent’s
claim.”

Apart from the condition of assigned jurisdiction just referred to, the
admissibility of a counter-claim is restricted by Article 70 of the same
Code:

“Counter-claims or additional claims shall not be admissible unless
there is a sufficient link between them and the original claims.

A claim for compensation shall nevertheless be admissible even in
the absence of such a link, subject to the proviso that the court may
sever it should it be liable excessively to delay trial of the case as a
whole.”

The “sufficient link” between the two claims (Art. 70, para. 1) is an
indeterminate concept not spelled out by the lawmakers. The Court of
Cassation has inferred from this that the court trying the main action had
discretion to determine the alleged link between the two claims (see, in
particular, Civ. 1°, 6 June 1978, Bull. civ., I, p. 171; Civ. 3°, 21 May
1979, D. 1979, IR 509; Civ. 2°, 14 January 1987, Bull. civ., II, p. 7).

Article 14 of the Belgian Judicial Code contains a definition close to
that of Article 64 of the New French Code of Civil Procedure:

“A counter-claim is an incidental claim brought by the defendant
for the purpose of securing judgment against the plaintiff.”

In dealing with assigned jurisdiction, Article 563 of the Belgian Code
distinguishes the court of first instance — a court of general jurisdiction —
from the courts of special jurisdiction:

“The court of first instance shall hear counter-claims whatever
their nature and amount.

The labour court, the commercial court and the justice of the
peace shall hear counter-claims which, whatever their amount, come
within the jurisdiction assigned to them or derive either from the
contract or from the fact serving as a basis for the original claim.”
(See G. Closset-Marchal, “Les demandes reconventionnelles depuis
Pentrée en vigueur du code judiciaire”, Annales de droit de Louvain,
1992, pp. 3-32.)

Despite its highly liberal approach to counter-claims, and perhaps
as a corrective to it, the Belgian Judicial Code contains a caveat in
Article 810:

“Tf the counter-claim is likely to cause excessive delay in the trial
of the principal claim, the two claims shall be tried separately.”

45
OIL PLATFORMS (DISS. OP. RIGAUX) 232

(b) Connection

In the municipal law of procedure, connection (often joined to Jitis
pendens) justifies the joinder of cases brought separately and, as the case
may be, is a ground for extending the jurisdiction of the court first seised.
The simplest case is the submission of two connected claims to different
chambers of the same court. In that event, an order of the presiding
judge, a purely internal measure, will suffice to join the cases (see
Article 107 of the New French Code of Civil Procedure).

Article 101 of that Code reads as follows:

“Should two cases brought before two separate courts be con-
nected in such a way that it is in the best interests of justice to hear
and determine them together, one of these courts may be asked to
relinquish jurisdiction and transfer the case as it stands to the other
court.”

_ The tautological wording of this text conceals the absence of any defi-
nition of connection: cases linked in such a way that they should be
joined are deemed to be connected, according to so vague a criterion as
“the best interests of justice”. Hence the Court of Cassation decided that,
since the law leaves it to the court seised of the merits to assess the cir-
cumstances establishing a connection, a court of appeal is exercising its
unfettered discretion in ordering a joinder to the merits (Civ. 1°°, 9 Octo-
ber 1974, Bull. civ., I, p. 223).

Where the court seised of the merits finds that there is a connection, two
legal consequences arise: relinquishment of the case by the second court
seised and, in certain instances, extension of the jurisdiction of the first court
seised. Such extension is not always possible where there is exclusive juris-
diction. (In doctrinal. writing: Loic Cadet, Droit judiciaire privé, 1992,
Nos. 632-633; Jean Vincent and Serge Guinchard, Procédure civile, 23rd ed.,
1994, pp. 334-338; Jacques Héron, Droit judiciaire privé, 1991, pp. 636-641).

Article 30 of the Belgian Judicial Code gives a similarly tautological
definition of connection to that found in French law. Here too, appraisal
of the existence of “such a close link that they can usefully be heard and
determined at the same time” is also at the sole discretion of the court
seised of the merits (Cass., 6 June 1961, Pas., 1961, I, 1082; 4 September
1987, Pas., 1988, I, 4, and note 3).

(c) Counter-claims and connection in relations between courts of dif-
ferent States

The Franco-Belgian Convention of 8 July 1899 on jurisdiction and
the authority and enforcement of judicial decisions, arbitral awards and
authentic instruments dealt, in two paragraphs of a single article, with
transfer of proceedings on the ground of connection (Art. 4, para. 1) and
the jurisdiction with respect to counter-claims of the court seised (Art. 4,
para. 2).

46
OIL PLATFORMS (DISS. OP. RIGAUX) 233

The second sentence in Article 4, paragraph 1, contains a restrictive
definition of connection: “Only disputes arising from the same cause or
relating to the same subject-matter may be regarded as connected.”

As regards counter-claims, Article 4, paragraph 2, did not make their
admissibility subject to any other condition than the jurisdiction of the
court seised “by virtue of the matter concerned”.

The Brussels and Lugano Conventions on jurisdiction and the enforce-
ment of judgments in civil and commercial matters, the former of which
is in force between the States of the European Union, and the latter
between the same States and certain States of the European Free Trade
Association, also contain rules on counter-claims and connection.

Under Article 6, paragraph 3, of each of these two Conventions:
“A person domiciled in a Contracting State may also be sued:

3. On a counterclaim arising from the same contract or facts on
which the original claim was based, in the court in which the original
claim is pending.”

Where connection is concerned, Article 22, paragraph 3, of each of the
two Conventions gives a tautological definition which seems to be inspired
by Belgian or French law:

“For the purposes of this Article, actions are deemed to be related
where they are so closely connected that it is expedient to hear and
determine them together to avoid the risk of irreconcilable judg-
ments resulting from séparate proceedings.”

However, unlike the situation obtaining in municipal law, connection
is not a source of jurisdiction (Héléne Gaudemet-Tallon, Les conventions
de Bruxelles et de Lugano, 1993, No. 297).

The same authoritative commentator on the two Conventions notes
how strict the condition is for the admissibility of a counter-claim, and
she proposes an interpretation which would seem better to suit the inten-
tions of the authors of the Convention, namely, “that the notion contem-
plated was rather the more flexible one of a connection” (op. cit.
No. 229).

*

By comparison with the provisions of procedural law which govern
private-law disputes, Article 80 of the Rules of Court is distinguished by
the link it establishes between the admissibility of a counter-claim and the
two claims being “directly connected”. This comparison calls for three
remarks:

1. Whereas in municipal procedural law the admissibility of counter-
claims and the joinder of related claims are two separate institutions, the

47
OIL PLATFORMS (DISS. OP. RIGAUX) 234

Rules of Court make the former subject to the establishment of a direct
connection.

2. The Rules do not contemplate any extension of jurisdiction in
favour of the admissibility of the counter-claim: to be admissible, the
counter-claim must fall within the jurisdiction of the court before which
the original claim is pending. In municipal law, the assigned jurisdiction
of that court is sometimes, but not always, extended to enable it to enter-
tain a counter-claim which, otherwise, would lie outside its jurisdiction.

3. The independent nature of the two institutions in municipal pro-
cedural law is brushed aside by provisions which, like Article 70 of the
New French Code of Civil Procedure and Article 6, paragraph 3, of the
Brussels and Lugano Conventions, require the existence of a “sufficient link”
(Art. 70), defined more precisely in Article 6, paragraph 3, quoted above.
This link may be regarded as analogous to what is required for the join-
der of connected claims. The originality of Article 80 of the Rules of
Court is that it does not — even tautologically — define connection, but
qualifies it with an epithet (“directly connected”), of which there is no
equivalent in the models of municipal procedural law discussed earlier.

The Court could learn from three municipal law solutions (which are
confined to two similar systems in the foregoing discussion), namely that
the connection is particularly close when the two claims are based on the
same fact (see Article 563, paragraph 2, of the Belgian Judicial Code and
Gérard Couchez, Procédure civile, 8th ed., 1994, No. 376) or that the
counter-claim is only admissible if “arising from the same contract or
facts on which the original claim was based” (Brussels and Lugano Con-
ventions, Art. 6, para. 3); that the assessment of the connection is a spe-
cific determination lying outside supervision by the Court of Cassation,
an idea which, transposed to the particular function of the International
Court of Justice, might also inspire decisions appropriate to the particu-
lar circumstances of the case; and that one element for consideration in
such an assessment is the delay which the joinder of the two claims would
mean for the determination of the principal claim (Belgian Judicial Code,
Art. 810; New French Code of Civil Procedure, Art. 70, para. 2).

CONCLUSION

The reasoning at the basis of the Order, whose main operative provi-
sion I found myself unable to support, is directly inspired by the Order of
17 December 1997 in the case concerning Application of the Convention
on the Prevention and Punishment of the Crime of Genocide. Many of the
recitals in the present Order reproduce verbatim the terms of the Order of
17 December 1997. The force of res judicata, which is beyond dispute, or
even the relative force of a case already adjudicated between other
parties, is not undermined by the observation that the doctrine of pre-

48
OIL PLATFORMS (DISS. OP. RIGAUX) 235

cedent includes the art of distinguishing between one case and another
submitted to the same court in turn. What the present Order asserts in
relation to “direct connection”, namely “whereas it is for the Court, in its
sole discretion, to assess . . . taking account of the particular aspects of
each case” the existence of a sufficient link between the two claims,
applies equally to the application of Article 80, paragraph 3, of the
Rules: is there doubt about such a link? It would therefore have been
appropriate for the Court to ascertain how far “the particular aspects” of
the present case would have warranted a departure by it from the previ-
ous decision without in any way undermining the force of the decision as
a precedent. In the case concerning Application of the Convention on the
Prevention and Punishment of the Crime of Genocide the facts forming
the subject-matter of the respective claims of the two Parties were of the
same kind (accusation of the crime of genocide) and had occurred in the
same territory during the same period. In the present case too, but to a
lesser extent, there is unity of time and place but not unity of action: the
deliberate destruction of oil platforms, immobilized in the middle of the
Persian Gulf, is quite different from the laying of mines and attacks on
ships sailing in other parts of the Gulf. Hence, there are serious reasons
for doubting the apparent connection between these two series of facts.
The Court could therefore have accommodated Iran’s claim that the
reply to this question should form the subject-matter of adversarial oral
proceedings.

Although, as the Court decided, it was sufficiently well informed by the
written observations exchanged between the Parties, it was not imme-
diately seised either of the question whether the direct connection was
established, or whether the very varied claims made in the Counter-
Memorial of the United States all met this condition and the condition of
its jurisdiction. Admittedly, the terms in which the Court affirmed its juris-
diction in paragraph 36 in reality leave this question open, since only a
detailed examination of each of the claims formulated by the United
States is able to provide a reply to this question, as well as to the question
of the sufficiency of the connection between each of these claims and the
principal one. The summary examination undertaken by the Court dur-
ing a purely procedural phase, when it had dispensed with an adversarial
oral hearing of the Parties, does not make it possible to rule with cer-
tainty on whether all the counter-claims meet the substantive conditions
in Article 80, paragraph 1, even though there is no doubt that they meet
the formal condition in paragraph 2.

These are the reasons why I could not associate myself with all the
other Members of the Court in regard to the first subparagraph of the
operative part of the Order.

(Signed) François RIGAUX.

49
